
 
II 
110th CONGRESS 1st Session 
S. 267 
IN THE SENATE OF THE UNITED STATES 
 
January 11, 2007 
Mr. Bingaman (for himself, Mr. Smith, Mr. Reid, Mr. Feingold, Mrs. Feinstein, Mrs. Boxer, Mr. Baucus, Mrs. Murray, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to clarify that territories and Indian tribes are eligible to receive grants for confronting the use of methamphetamine. 
 
 
1.Short titleThis Act may be cited as the Native American Methamphetamine Enforcement and Treatment Act of 2007. 
2.Native american participation in methamphetamine grants 
(a)In GeneralSection 2996(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797cc(a)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by inserting , territories, and Indian tribes (as defined in section 2704) after to assist States; and 
(B)in subparagraph (B), by striking and local and inserting territorial, Tribal, and local; 
(2)in paragraph (2), by inserting , territories, and Indian tribes after make grants to States; and 
(3)in paragraph (3)(C), by inserting , Tribal, after support State. 
(b)Grant Programs for Drug Endangered ChildrenSection 755(a) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (42 U.S.C. 3797cc–2(a)) is amended by inserting , territories, and Indian tribes (as defined in section 2704 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797d)) after make grants to States. 
(c)Grant Programs To Address Methamphetamine Use by Pregnant and Parenting Women OffendersSection 756 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (42 U.S.C. 3797cc–3) is amended— 
(1)in subsection (a)(2), by inserting , territorial, or Tribal after State; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by inserting , territorial, or Tribal after State; and 
(ii)by striking and/or and inserting or; 
(B)in paragraph (2)— 
(i)by inserting , territory, or Indian tribe after agency of the State; and 
(ii)by inserting , territory, or Indian tribe after criminal laws of that State; and 
(C)by adding at the end the following: 
 
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 2704 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797d)). ; and 
(3)in subsection (c)— 
(A)in paragraph (3), by striking Indian Tribe and inserting Indian tribe; and 
(B)in paragraph (4)— 
(i)in the matter preceding subparagraph (A)— 
(I)by striking State’s services and inserting services of the State, territory, or Indian tribe; and 
(II)by striking and/or and inserting or; 
(ii)in subparagraph (A), by striking State; 
(iii)in subparagraph (C), by inserting , Indian tribes, after involved counties; and 
(iv)in subparagraph (D), by inserting , tribal after Federal, State. 
 
